Citation Nr: 0609446	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disability 
associated with rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
March 1962, and from June 1963 to June 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2003 and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

This case was remanded by the Board in December 2004 in order 
that newly received evidence could be considered by the 
agency of original jurisdiction.  38 C.F.R. § 20.1304(c) 
(2005).


FINDING OF FACT

Currently diagnosed heart disability is unrelated to the 
rheumatic fever experienced by the veteran while on active 
military service.


CONCLUSION OF LAW

The veteran does not have a heart disability that is the 
result of disease (rheumatic fever) incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show that he was 
hospitalized and treated for rheumatic fever while in 
service, from April to June 1961.  The rheumatic fever 
manifested itself by acute arthritis in knee, ankle, elbow, 
and wrist joints.  After treatment and convalescent leave, he 
was released to restricted duty.  The discharge summary noted 
that the rheumatic fever was treated and cured, and that 
there was no cardiac involvement.  The veteran was followed 
over the ensuing months.  A July 1961 follow-up found all 
heart tones were normal; he was released to full duty.  An 
October 1961 treatment note found there was no evidence, new 
or old, of any rheumatic heart disease or active carditis.  

The veteran was seen in October 2001 by L.W., M.D., at the 
Cardiology Associates of Lubbock, Texas for what was 
diagnosed as congestive heart failure, NYHA-Class III, with 
dilated cardiomyopathy and ejection fraction of 12 percent.  
The veteran avers that this was precipitated by his rheumatic 
fever in service 40 years earlier.  

The veteran was afforded a VA medical examination in January 
2003, for the express purpose of determining if his current 
heart disability was a result of rheumatic fever diagnosed in 
service.  The VA examiner noted that he had reviewed the 
veteran's file, which included the veteran's SMRs and VA 
medical records.  The examiner also noted that he had been 
provided, and had reviewed, private treatment records from 
Cardiology Associates.  

The examiner, summarizing from private medica records, noted 
that the veteran developed congestive heart failure in 
October 2001 after an episode of pneumonia.  He noted that 
echocardiograms had not shown evidence of valvular 
involvement suggestive of rheumatic heart disease.  The 
examiner also noted that he found no diagnosis of rheumatic 
heart disease anywhere in the veteran's records.  Based on 
these findings, the examiner provided his medical opinion 
that it was unlikely that the veteran's heart condition was 
related to the rheumatic fever diagnosed while in service.  

In support of this claim, the veteran provided a February 
2004 letter from his cardiologist, Dr.W.  Dr. W. stated that 
"it seems entirely likely that the [veteran's in-service 
rheumatic fever] may have given him a previous position 
toward subsequent cardiomyopathy, which caused his congestive 
heart failure."  

The veteran submitted another letter from Dr. W., dated in 
October 2004, written, according to a February 2004 letter 
from the veteran, after Dr. W. had had the benefit of 
reviewing the veteran's SMRs.  In that letter, Dr. W. stated 
that the veteran has dilated cardiomyopathy, and had a 
previous history of rheumatic fever.  Dr. W. also stated:  
"It is conceivable that his time in the service, combined 
with his previous history of rheumatic fever may have 
contributed to the development of his dilated cardiomyopathy.  
He is currently seeking disability for this, and he requested 
on numerous occasions that I write a letter stating this."  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Here, there is medical evidence that the veteran has a 
current heart disability, and there is evidence that he had 
an occurrence of rheumatic fever while in service.  However, 
there is no persuasive medical evidence of a nexus between 
the veteran's current heart disease and his inservice 
rheumatic fever.

The veteran's SMRs show that that there was no cardiac 
involvement on discharge from his bout with rheumatic fever.  
The veteran was followed after discharge from the hospital.  
A July 1961 treatment note found all heart tones were normal.  
An October 1961 note found there was no evidence, new or old, 
of any rheumatic heart disease or active carditis.  The 
January 2003 VA examiner, who conducted a review of the 
veteran's medical records, noted that the veteran developed 
congestive heart failure in October 2001 after an episode of 
pneumonia.  Noting that echocardiograms had not shown 
evidence of valvular involvement suggestive of rheumatic 
heart disease, and that he had found no diagnosis of 
rheumatic heart disease anywhere in the veteran's records, 
this examiner opined that it was unlikely that the veteran's 
heart condition was related to the rheumatic fever diagnosed 
while in service.

The veteran contends that the statements provided by Dr. W. 
show that his current heart disability is a result of his in-
service rheumatic fever.  However, the Board finds the VA 
examiner's medical opinion is of greater evidentiary weight 
than Dr. W.'s statements.  First, as the VA examiner pointed 
out, there is no evidence of heart involvement related to the 
veteran's in-service rheumatic fever.  The SMRs say this, and 
the examiner found no diagnosis of rheumatic heart disease 
anywhere in the veteran's medical records.  

Next, while the VA examiner had access to the veteran's 
complete military, private, and VA medical records, there is 
no evidence that Dr. W.'s first letter was based on anything 
other than the records from his practice at Cardiology 
Associates and from the history provided by the veteran 
himself.  

In his first letter, Dr. W. stated that it seems entirely 
likely that the veteran's in-service rheumatic fever may have 
given him a previous position toward subsequent 
cardiomyopathy, which caused his congestive heart failure.  
By saying that it seems entirely likely that the veteran's 
rheumatoid fever may have led to subsequent cardiomyopathy, 
Dr. W. has merely speculated as to what might be possible; he 
has not provided an opinion of any degree of certainty other 
than stating a possibility.  Bloom v. West, 12 Vet. App. 185, 
187 (1999) (doctor's use of the term "could," without 
supporting clinical data or other rationale, was simply too 
speculative to provide the degree of certainty required for 
medical nexus evidence.)  

According to the veteran, Dr. W.'s second letter was written 
after he had had the benefit of reviewing the veteran's SMRs.  
This second letter was as equivocal as the first, saying that 
it is conceivable that the veteran's time in the service, 
combined with his previous history of rheumatic fever may 
have contributed to the development of his dilated 
cardiomyopathy.  Again, speculative language and the absence 
of supporting clinical data or other rationale does not 
persuade, at least not as much as the VA examiner's opinion.  
Bloom, supra.  

In written statements and in testimony at his hearing before 
the undersigned Veterans Law Judge, the veteran contended 
that his current heart disability is a result of his in-
service rheumatic fever.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current heart disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, the same month his claim was received, and more than 
four months before the RO's initial denial of the claim. 

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his heart 
disability, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran identify any evidence or 
information he had pertaining to his claim, and to send 
either information describing the additional evidence, or the 
evidence itself.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  
Although notice was not provided as to the criteria for 
rating heart disease or for the award of an effective date, 
see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006), no such issue is on appeal before the Board.  
Consequently, remand to have the RO provide such notice is 
not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured a VA 
examination in order to determine the etiology of his heart 
disability.  In a February 2004 statement, the veteran noted 
that he felt that all of the information necessary to 
establish his service connection claim had been submitted.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for a heart disability 
associated with rheumatic fever is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


